         Case 1:16-cr-00536-PKC Document 67
                                         66 Filed 03/10/21
                                                  01/31/21 Page 1 of 8




                                             January 31, 2021

                                    For good cause shown, the Court terminates the
By ECF                              term of Mr. Caraballo Crespo effective immediately.
Honorable P. Kevin Castel           SO ORDERED.
United States District Judge        Dated: 3/10/2021
Southern District of New York
500 Pearl Street
New York, New York 10007


Re:    United States v. John Caraballo Crespo
       16 Cr. 536 (PKC)


Dear Judge Castel,

       I write to respectfully request that the Court terminate Mr. Caraballo Crespo’s term of
supervised release pursuant to 18 U.S.C. § 3583(e).

         Mr. Caraballo Crespo was originally placed on supervised release for a term of three
years in October 2018. Following a violation in 2019, the Court again imposed a three-year term
of supervision, which commenced in December 2019. Since then – for over a year – Mr.
Caraballo Crespo has fully complied with the terms of his supervision: he checks in with his
Probation Officer as directed, has continued to attend treatment, and maintained employment.
He now seeks termination because he wishes to relocate to the Dominican Republic, where his
fiancée resides. The two of them wish to start a life and a family together, and there is nothing
left for him in New York, except his supervision.

       Probation takes no position on this application. The Probation Department, by Officer
Gilmore, confirmed Mr. Caraballo Crespo’s compliance to undersigned counsel and is available
to answer any inquiry made by the Court.

        The government, by A.U.S.A. Nicolas Roos, defers to the views of the Probation
Department and the Court, and unless additional information comes to light, does not have an
objection to the termination of Mr. Caraballo Crespo’s supervision.

Procedural Background

       Mr. Caraballo Crespo was first presented in the Southern District of New York in July
2016. Dkt. No. 5. In April 2017, he pled guilty to being a prohibited person in possession of a
firearm. Dkt. No. 42. While his case was pending, Mr. Caraballo Crespo remained under the

                                                1
          Case 1:16-cr-00536-PKC Document 67
                                          66 Filed 03/10/21
                                                   01/31/21 Page 2 of 8




supervision of Pretrial Services for more than 16 months, until he voluntarily surrendered to the
Bureau of Prisons in January 2018 to commence the 13-month sentence imposed by this Court.
Dkt. No. 49. Mr. Caraballo Crespo’s case before Your Honor was his first-ever felony
conviction.

       Mr. Caraballo Crespo was released in October 2018 to his three-year term of supervision.
In September 2019, Mr. Caraballo Crespo was arrested for a violation of his supervised release.
He ultimately pled guilty to leaving the district without authorization and traveling to the
Dominican Republic. Dkt. No. 60. The Court sentenced him to three months in prison and three
years of supervised release, which commenced in December 2019. Dkt. No 57.

Early Termination is Warranted by Mr. Caraballo Crespo’s Conduct and Serves the Interests of
Justice

       Legal Standard

         The Court has authority to terminate supervision at any time after the expiration of one
year, if such action is “warranted by the conduct of the defendant released and the interests of
justice.” 18 U.S.C. § 3583(e)(1). A defendant’s “changed circumstances” can warrant a
reevaluation of the statutory goals of his term of supervised release. See United States v.
Lussier, 104 F.3d 32, 36 (2d Cir. 1997). A defendant’s request to move out of the country can be
one such changed circumstance. See, e.g., United States v. Magdiel Valencia, 11 Cr. 852
(WHP), Dkt. Nos. 28, 29 (S.D.N.Y. May 24, 2018) (granting early termination of supervised
release for a defendant who wanted to move to his father’s home in Colombia).
       Mr. Caraballo Crespo’s Compliance with Supervision

         Mr. Caraballo Crespo has been in full compliance with the terms of his supervision since
his release last December. The Probation Department confirmed that he has communicated with
his officer as directed, maintained full-time employment, and engaged in mental health
treatment. In addition, and as noted above, in August 2020, this Court granted him permission to
visit the Dominican Republic for 12 days, which he did without incident. Probation confirmed
that he traveled and returned as scheduled.

        Mr. Caraballo Crespo has spent the majority of the time since his release working hard
for a roofing company in Queens, NY: JLS Group, Inc. See Exhibit A, Letter from Employer.
He has worked there for more than a year, in the warehouse and at job sites. See id. He works a
14-hour overnight shift – from 8pm to 10am – six days a week. See id. His work ethic and
commitment proves that Mr. Caraballo Crespo is a productive member of his community and
family, and that he has turned over a new leaf. He uses the money he earns to support his
children and his fiancée.

        Mr. Caraballo Crespo has also been engaged in individual counseling for more than a
year. At his violation sentencing, the Court and parties discussed the importance of finding a
Spanish-speaking mental health provider, who could address both mental health and substance
abuse issues. Probation did so promptly and sent Mr. Caraballo Crespo to the St. Mark’s
Institute for outpatient treatment. Mr. Caraballo Crespo has had regular individual sessions with

                                                2
          Case 1:16-cr-00536-PKC Document 67
                                          66 Filed 03/10/21
                                                   01/31/21 Page 3 of 8




a bi-lingual counselor (which were in-person originally, and then transitioned to telephonic
sessions during the pandemic).

       Since his release on supervision, Mr. Caraballo Crespo has had no contact with law
enforcement and poses no danger to the community. No further supervision is necessary to
achieve the statutory goals of sentencing. See 18 U.S.C. § 3553(a).

       Changed Circumstances in Mr. Caraballo Crespo’s Life

        Mr. Caraballo Crespo is engaged to a woman named Evelyn, who lives in the Dominican
Republic. They have been in a long-distance relationship for almost two years and they are
eager to build a life and family together. In order to do so, it is essential that they live in the
same place.

        Mr. Caraballo Crespo is a 40-year-old American citizen, who grew up in Puerto Rico.
Spanish is his first language – and it is the language he speaks with Evelyn and her family. Mr.
Caraballo Crespo and his fiancée have concrete plans for Mr. Caraballo Crespo’s future in the
Dominican Republic. He will live with Evelyn and her mother. See Exhibit B, Photos from the
Dominican Republic. Mr. Caraballo Crespo and his fiancée are planning to build a beauty salon
on her property, so they can own their own business. Indeed, Evelyn’s relatives have already
begun construction on the building. Id. These same relatives, who work in construction, are
confident they will be able to connect Mr. Caraballo Crespo with a construction job in their
community. Through his trips and regular communications, Mr. Caraballo Crespo has already
formed close relationships with Evelyn’s mother, grandmother and extended family. See id. He
is excited to move there and live among them.

        At the same time, Mr. Caraballo Crespo’s ex-wife, who lives in New York with their
children, has remarried and she and her husband and the children are planning to relocate to
Pennsylvania. Mr. Caraballo Crespo and his ex-wife have been supportive of each other’s new
relationships and are eager to make sure that the children maintain a relationship with their Mr.
Caraballo Crespo. Because Mr. Caraballo Crespo and his children are all American citizens,
they will be able to travel to spend time with each other on school vacations, in the summers, and
for holidays. Mr. Caraballo Crespo will also continue to provide for them financially.

       His children’s relocation out of the state will leave Mr. Caraballo Crespo with no family
whatsoever in New York. His mother lives in Mississippi and Mr. Caraballo Crespo lives by
himself in a shelter in Queens. There is nothing keeping him here except his obligations to the
Department of Probation.

Conclusion

         At his violation sentencing, the Court said: “Mr. Caraballo, this is an opportunity that
you are being given. This is an opportunity to get things right and get on a good, healthy path. I
hope you make good decisions and you hope you do succeed, and I wish you the best.” Dkt. No.
60, p. 23. Since then, for the past 13 months, Mr. Caraballo Crespo has done just that. His path
has included employment, mental health treatment, family, and following the rules of Probation

                                                 3
         Case 1:16-cr-00536-PKC Document 67
                                         66 Filed 03/10/21
                                                  01/31/21 Page 4 of 8




– just as the Court intended. Given the changes in his personal life, and the life that is waiting
for him in the Dominican Republic, we ask that the Court terminate his supervision early. Doing
so is in the interests of justice. See 18 U.S.C. § 3583(e).

Respectfully submitted,

/s/
Sylvie Levine
Counsel for Mr. Caraballo Crespo


cc:    A.U.S.A. Nick Roos (via ECF)
       U.S.P.O. Ji’vonne Gilmore (via email)




                                                4
Case 1:16-cr-00536-PKC Document 67
                                66 Filed 03/10/21
                                         01/31/21 Page 5 of 8




 EXHIBIT A
Case 1:16-cr-00536-PKC Document 67
                                66 Filed 03/10/21
                                         01/31/21 Page 6 of 8
Case 1:16-cr-00536-PKC Document 67
                                66 Filed 03/10/21
                                         01/31/21 Page 7 of 8




 EXHIBIT B
       Case 1:16-cr-00536-PKC Document 67
                                       66 Filed 03/10/21
                                                01/31/21 Page 8 of 8




                                               John and Evelyn's Family



John and Evelyn's Grandmother




      John and Evelyn




                                                Beginning Construction on the Salon
